Title: To James Madison from John Graham, 22 August 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 22d August 1810.
I had the Honor to write to you the day before yesterday to say that I had not been able to find the Paper transmitted from Paris previous to the Departure of Mr Bowdoin from that Place, a Copy of which you directed to be sent to you. I have continued the search thro: the files of Mr Bowdoin, Genl Armstrong, Mr Skipwith & Mr Barnet; but have not been so fortunate as to find any traces of this Paper. In a Note which Genl. A. adds in his own handwriting, to a Copy of a Projet offered by him in the year 1806 to the Spanish agent at Paris—it is stated that Mr Chew of New Orleans had told him (the General) that he, Clarke & Skipwith, had in Company, purchased from Morales, all the Country in West Florida, worth having, between the Mississippi and the Pearl River.
Yesterday just as we were leaving the office, Dispatches were recieved from Mr Pinkney dated late in June. They were brought to New York by Mr Short who sailed from Liverpool early in July. They do not contain any thing of importance, except that Mr Pinkney was of opinion that the British Government would very soon send out as Minister to this Country, a Man of Rank—and that he had recieved from Brown who run off from Orleans—Bills of Exchange to the amount of about £8000 Stg. and expected to get more. As it was not your Post day I sent the Despatches on to Mr Smith at Baltimore; as soon as they are returned I will forward them to you. I inclose two of the latest English Papers and one from Kentucky, shewing the result, as far as it was known, of the Congressional Elections in that State. With Sentiments of the most Respectful attachment, I am Dear Sir Your Most Hbl Sert
John Graham
